COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Antonella Apuzzo DiPortanova and Paul Piero DiPortanova V. James
                          Patrick Smith ( Court Appointed Guardian), Tina Lamatta, ( Court
                          Appointed Guardian of the Person), and Richard E. Monroe, Jr. (
                          Court Appointed Guardian of the Estate

Appellate case number:    01-10-01019-CV

Trial court case number: 94467438

Trial court:              Probate Court No 2 of Harris County

Date motion filed:        1/15/13

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: February 27, 2013